Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 7, Iwasako (US 20110210621A1) teaches a power transfer system comprising:
a first power transmission coil having a first planar shape (e.g., 44A, Fig. 3);
a second power transmission coil having a second planar shape ( e.g., 46A, Fig. 3), placed outside the first power transmission coil ( e.g., 44A, Fig. 3) , being connected in series with the first power transmission coil[0075] 44A and 46A are connected in series, also see Fig. 3), and a power reception coil having a planar shape ( e.g., 20, Fig. 2), arranged out of contact with the first power transmission coil (44, Fig. 2) and the second power transmission coil (e.g., 46, Fig. 2), the second power transmission coil ( e.g., 46A, Fig. 3) has an the opening of the second power transmission coil has with a diameter greater (e.g., 46A diameter in Y direction is greater than diameter of 44A in Y direction, Fig. 3) than a diameter of the opening of the first power transmission coil ( e.g., 44A, Fig. 3) in a direction of a line of intersection ( Y direction, Fig. 3) on which a first plane including a coil plane of the first power transmission coil ( plane of 44A, Fig. 3)  and a second plane including a coil plane of the second power transmission coil ( plane of 46A, Fig. 3) intersect with each other ( see the plane of 44A, and 46A are intersect at Y direction, Fig. 3).
Davis (US 20130119773)  teaches wherein  and the second power transmission coil (e.g., 1201b, Fig. 12) , and being paired with the first power transmission coil ( [0087] 1201a and 1201b can have a series connection,) so that an alternating magnetic field is formed between an opening of the first power transmission coil so that an alternating magnetic field is formed between the opening of the first power transmission coil and the opening of the second power transmission coil ( see Fig. 10, see  the alternating magnetic field is formed between the opening of 1001a, 1001b).
However, the prior art of record fails to teach or suggest the power reception coil has an opening with a third diameter intermediate between the first diameter of the opening of the first power transmission coil and the second diameter of the opening of the second power transmission coil, in a direction of a line of intersection on which a first plane including a coil plane of the first power transmission coil and a second plane including a coil plane of the second power transmission coil intersect with each other in combination with other limitations of the claim.
Regard to claims 8-9, they depend on claim 7.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carobolante (US20140266018A1) teaches two transmit coils transferring energy wirelessly to a dual-loop receive coil for charging purposes.
Matsumoto (US20160043567A1) teaches about the receiver coil on a plurality of transmitter coil.
Anderson (US6201392B1) teaches planar HTS probe coils in substantially coplanar coil sets, each set comprised of a plurality of coils, two such similar sets being positioned on opposite sides of the sample to form a plurality of coil pairs
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836